UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Ryan Karr, )
)
Plaintiff, )
) Case: 1:14—cv—02099
V, ) Assigned To : Unassigned
) Assign. Date : 12/12/2014
John F. Kerry, Secretary of State, ) Description: Pro Se Gen. Civil
)
Defendant. )
W

This matter is before the Court on its initial review of the plaintiff‘s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a case upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is a resident of Santa Monica, California. Alleging that he contributed to the
capture of Osama bin Laden, plaintiff “seeks to compel the Secretary of State to at the very least
review and consider his claim [for remuneration from the Rewards for Justice Program] and
conclude . . . that he made a positive impact in the search, capture and elimination of bin Laden.”
Compl. 1] 4. Plaintiff claims “that there are several incredibly strong indications stemming from
the mission reports generated by the members of the team that eliminated bin Laden that [the]
intelligence [he] provided . . . to both the USAF and the Ofﬁce of Special Investigations . . .
[made] its way into Operation Gemonimo[.]” Id. 1] 18.

The extraordinary remedy of a writ of mandamus is available to compel an "ofﬁcer or

employee of the United States or any agency thereof to perform a duty owed to plaintiff." 28

U.S.C. §1361. Plaintiff bears a heavy burden of showing that his right to a writ of mandamus is
l

"clear and indisputable." In re Cheney, 406 F.3d 723, 729 (DC. Cir. 2005) (citation omitted).
“It is well settled that a writ of mandamus is not available to compel discretionary acts.” Cox v.
Sec’y ofLabor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases).

The Rewards for Justice Program is administered by the Department of State, and the
Secretary of State has “the sole discretion” to pay a reward, subject only to consultation with the
Attorney General. 22 U.S.C. § 2708(b). The Secretary’s decision is “ﬁnal and conclusive and
shall not be subject to judicial review.” Id., § 27080); see Heard v. US. Dep ’t of State, No. 08-
02123, 2010 WL 3700184, at *3-4 (D.D.C. Sept. 17, 2010) (dismissing rewards program claim
for want of subject matter jurisdiction). Plaintiff “acknowledges that the prosecution of a
Rewards for Justice claim does not provide for judicial review[.]” Compl. 11 20. In the absence
of jurisdiction, the Court cannot grant his “simple” request “for someone in the State Department
to listen” to his dubious claims. Id. 11 22; see id. 1111 5-19 (Statement of Facts). A separate Order

of dismissal accompanies this Memorandum Opinion.

 

DATE: December 5 , 2014